Citation Nr: 0513155	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  96-24 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to 
August 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which found that new and material 
evidence had not been submitted to reopen a claim for service 
connection for PTSD, schizophrenia, or any other acquired 
psychiatric disorder.  

In an April 1998 decision, the Board determined that new and 
material evidence had been submitted to reopen a claim for 
service connection for PTSD.  In that decision, the Board 
determined that new and material evidence had not been 
submitted to reopen a claim for service connection for an 
acquired psychiatric disorder other than PTSD.  In that 
decision, the Board reopened the claim regarding PTSD and 
remanded the case with respect to the PTSD claim to the RO 
for further development and adjudication on the merits of the 
claim for service connection for PTSD.

In a February 2004 decision, the Board denied the reopened 
claim for service connection for PTSD on the merits.  The 
veteran appealed the February 2004 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In June 2004, while his case was pending at the Court, the 
VA's Office of General Counsel and the veteran's 
representative (the parties) filed a Joint Motion to Vacate 
and Remand (Joint Motion), seeking an order vacating and 
remanding the February 2004 Board decision.  In a June 2004 
Order, the Court granted the motion, thereby vacating the 
Board's February 2004 decision, and remanding the case to the 
Board for compliance with the instructions in the Joint 
Motion.     

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In June 2004, the Court issued an Order vacating the issue of 
entitlement to service connection for PTSD, and remanding the 
case to the Board for compliance with instructions in the 
Joint Motion.  

In the Joint Motion adopted by the Order, the parties agreed 
that the facts did not show adequate compliance with VA's 
duty to assist the veteran pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The parties noted that the RO had requested the 
U.S. Armed Services Center for Unit Records Research (CURR) 
and the Naval Historical Center Ships History Branch (NHC) to 
provide stressor information, specifically copies of deck 
logs, which would assist in verifying that claimed stressors 
occurred.  The parties further noted that no response had 
been received from NHC in response to letters from the RO in 
January 2003 and May 2003.  The parties agreed that these 
facts did not show adequate compliance with VCAA's enhanced 
duty to assist provisions, and that the RO should be directed 
to make further efforts to obtain the previously requested 
deck logs and inform the veteran of the results of those 
efforts.

Therefore, on remand, the RO should make additional efforts 
to obtain the previously requested deck logs from CURR and 
NHC, in order to determine whether any claimed but unverified 
stressor may be verified, as indicated in the instructions 
below.  

In this connection, the RO should first contact the veteran 
and request that he provide additional information regarding 
any claimed stressful event while serving on the USS 
Milwaukee.  This information should include the approximate 
month and year, and the location, involved in any claimed 
stressful event.  The veteran should be told that the 
information should be as specific as possible.

Then the RO should prepare a summary of any claimed stressors 
reported by the veteran in previous statements involving any 
claimed stressful event while serving on the USS Milwaukee.  
The reported stressor(s) should be referred to the CURR and 
the NHC for verification and confirmation of claimed 
stressor(s).  The RO should specifically request any 
pertinent deck logs, and other information available which 
might corroborate the veteran's alleged stressor(s) on the 
USS Milwaukee, and identify any other sources which may have 
pertinent information.  The RO should also request a copy of 
the veteran's official military personnel file (OMPF) from 
the National Personnel Records Center (NPRC).  These 
facilities should be notified that it is necessary and vital 
that they provide a negative response if requested records 
are not available.  

After obtaining any additional records from CURR, NHC and 
NPRC, the RO should determine whether there are any claimed 
stressors which are corroborated.  If a stressor is 
corroborated, an examination should be conducted to determine 
if the veteran has PTSD related to that stressor.  

Additionally, in March 2005, the veteran's representative 
submitted medical evidence pertinent to the veteran's claim.  
The RO has not considered this evidence.

This evidence must be considered by the agency of original 
jurisdiction for review and preparation of a Supplemental 
Statement of the Case (SSOC) unless this procedural right is 
waived.  Such waiver must be in writing or, if a hearing on 
appeal is conducted, formally entered on the record orally at 
the time of the hearing. The veteran has not waived his right 
to preliminary review by the RO.  See 38 C.F.R. § 20.1304(c) 
(2004).  

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:

1.  Send the veteran a current VCAA 
letter.

2.  The RO should contact the veteran and 
request that he provide more date-
specific information regarding his 
reported stressors experienced while 
serving on the USS Milwaukee.  This 
information should include the 
approximate month and year and location, 
and the name of any other individual 
involved in any claimed stressful event 
while serving on the USS Milwaukee.  The 
veteran should be told that the 
information should be as specific as 
possible, and that the information is 
necessary to obtain supportive evidence 
of the stressful event(s) and that 
failure to respond may result in adverse 
action.

3.  The RO should prepare a summary of 
all of the claimed stressor(s) reported 
by the veteran, currently or in previous 
statements, as having occurred while he 
served on the USS Milwaukee.  The 
reported stressor(s) should be referred 
to the CURR and the NHC, for verification 
and confirmation of claimed stressor(s).  
The RO should request any information 
available, particularly deck logs, which 
might corroborate the veteran's alleged 
stressor(s) on the USS Milwaukee and 
identify any other sources which may have 
pertinent information.  

4.  The RO should also request a copy of 
the veteran's official military personnel 
file (OMPF) from the National Personnel 
Records Center (NPRC), ATTN: U.S. Navy 
Correspondence, 9700 Page Avenue, St. 
Louis, MO 63132.  

All efforts to obtain these records 
should be fully documented.  The RO 
should inform these facilities (NHC and 
NPRC) that it is necessary and vital that 
they provide a negative response if 
requested records are not available.  

5.  After receiving a response from CURR, 
NHC and NPRC, the RO should make a 
determination as to which if any 
stressors are corroborated, to include 
consideration as to whether the veteran 
was involved in combat.  If the RO 
determines that the veteran was involved 
in combat, then corroborative evidence is 
not required regarding any combat-related 
stressors.

6.  If any stressor is corroborated, a VA 
examination should be performed by a 
psychiatrist in order to determine 
whether it is at least as likely as not 
(that is, a probability of 50 percent or 
better) that the veteran has PTSD that is 
related to the corroborated stressor(s).  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.  The RO is to 
inform the examiner that only the 
stressor(s) which has been designated as 
corroborated, by the RO or by the Board, 
may be used as a basis for a diagnosis of 
PTSD.

7.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the claim currently in 
appellate status, to include 
consideration of 38 U.S.C.A. § 1154(b) 
(West 2002) if appropriate.

8.  If the benefit sought is not granted, 
the veteran and his representative should 
be furnished with a Supplemental 
Statement of the Case, to include all 
pertinent law and regulations, and an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court. See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




